Name: Council Directive 78/669/EEC of 2 August 1978 amending Directive 71/305/EEC concerning the coordination of procedures for the award of public works contracts
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-08-16

 Avis juridique important|31978L0669Council Directive 78/669/EEC of 2 August 1978 amending Directive 71/305/EEC concerning the coordination of procedures for the award of public works contracts Official Journal L 225 , 16/08/1978 P. 0041 - 0042 Greek special edition: Chapter 17 Volume 1 P. 0039 Spanish special edition: Chapter 17 Volume 1 P. 0074 Portuguese special edition Chapter 17 Volume 1 P. 0074 ++++ ( 1 ) OJ N C 108 , 8 . 5 . 1978 , P . 56 . ( 2 ) OJ N C 101 , 26 . 4 . 1978 , P . 28 . ( 3 ) OJ N L 185 , 16 . 8 . 1971 , P . 5 . ( 4 ) OJ N L 356 , 31 . 12 . 1977 , P . 1 . ( 5 ) OJ N L 13 , 15 . 1 . 1977 , P . 1 . COUNCIL DIRECTIVE OF 2 AUGUST 1978 AMENDING DIRECTIVE 71/305/EEC CONCERNING THE COORDINATION OF PROCEDURES FOR THE AWARD OF PUBLIC WORKS CONTRACTS ( 78/669/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 57 ( 2 ) , 66 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS COUNCIL DIRECTIVE 71/305/EEC OF 26 JULY 1971 CONCERNING THE COORDINATION OF PROCEDURES FOR THE AWARD OF PUBLIC WORKS CONTRACTS ( 3 ) LAYS DOWN A THRESHOLD IN UNITS OF ACCOUNT FOR DETERMINING THE ESTIMATED AMOUNT OF PUBLIC WORKS CONTRACTS FROM WHICH THE DIRECTIVE APPLIES ; WHEREAS , IN ACCORDANCE WITH THE SAID DIRECTIVE , THE RATES USED FOR CONVERTING UNITS OF ACCOUNT INTO NATIONAL CURRENCIES WERE DEFINED BY REFERENCE TO THE GOLD PARITY UNIT OF ACCOUNT ; WHEREAS THE CONVERSION OF THE SAID THRESHOLD INTO NATIONAL CURRENCIES ON THE BASIS OF THIS DEFINITION DOES NOT REFLECT THE PRESENT VALUES OF THOSE CURRENCIES AND HAS , THEREFORE , PRODUCED DIFFERING EFFECTS IN THE VARIOUS MEMBER STATES ; WHEREAS ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 4 ) DEFINES A EUROPEAN UNIT OF ACCOUNT REPRESENTING THE AVERAGE VARIATION IN VALUE OF THE CURRENCIES OF THE COMMUNITY MEMBER STATES ; WHEREAS THE EXCHANGE VALUE OF THIS UNIT OF ACCOUNT IN EACH OF THE CURRENCIES OF THE MEMBER STATES IS DETERMINED DAILY ; WHEREAS ITS USE FOR THE PURPOSE OF THE DIRECTIVE REQUIRES THAT A REFERENCE DATE BE FIXED ; WHEREAS COUNCIL DIRECTIVE 77/62/EEC OF 21 DECEMBER 1976 COORDINATING PROCEDURES FOR THE AWARD OF PUBLIC SUPPLY CONTRACTS ( 5 ) EXPRESSES THE THRESHOLD FROM WHICH THAT DIRECTIVE SHALL APPLY IN EUROPEAN UNITS OF ACCOUNT , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 71/305/EEC IS AMENDED AS FOLLOWS : 1 . ARTICLE 7 ( 1 ) SHALL BE REPLACED BY THE FOLLOWING : " 1 . ( A ) THE PROVISIONS OF TITLES II , III AND IV AND ARTICLE 9 SHALL APPLY , UNDER THE CONDITIONS LAID DOWN IN ARTICLE 5 , TO PUBLIC WORKS CONTRACTS THE ESTIMATED VALUE OF WHICH NET OF VAT IS NOT LESS THAN 1 000 000 EUROPEAN UNITS OF ACCOUNT . ( B ) THE EUROPEAN UNIT OF ACCOUNT SHALL BE THAT DEFINED BY ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO BE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ( C ) THE EXCHANGE VALUE IN NATIONAL CURRENCY TO BE APPLIED SHALL BE THE AVERAGE OF THE DAILY VALUE OF THIS CURRENCY OVER THE PRECEDING 12 MONTHS , CALCULATED ON THE LAST DAY OF OCTOBER EVERY TWO YEARS , WITH EFFECT FROM THE FOLLOWING 1 JANUARY . THIS EXCHANGE VALUE , CALCULATED BY THE COMMISSION , SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES DURING THE FIRST DAYS OF NOVEMBER . ( D ) THE METHOD OF CALCULATION LAID DOWN IN SUBPARAGRAPH ( C ) SHALL BE EXAMINED , ON THE COMMISSION'S INITIATIVE , WITHIN THE ADVISORY COMMITTEE FOR PUBLIC CONTRACTS TWO YEARS AFTER ITS INITIAL APPLICATION . ( E ) THIS METHOD SHALL IN ANY EVENT BE REVIEWED ONCE THE COUNCIL HAS ACTED ON THE PROPOSAL FOR A REGULATION , SUBMITTED BY THE COMMISSION , APPLYING THE EUROPEAN UNIT OF ACCOUNT ( EUA ) TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND TO THE LEGAL ACTS ADOPTED BY THE INSTITUTIONS . " 2 . THE FOLLOWING FOOTNOTE SHALL BE ADDED : " ( 1 ) OJ N L 356 , 31 . 12 . 1977 , P . 1 " . 3 . IN ARTICLE 19 , THE WORDS " SUCH CONTRACT IS NOT LESS THAN 500 000 UNITS OF ACCOUNT " SHALL BE REPLACED BY " SUCH CONTRACT NET OF VAT IS NOT LESS THAN 500 000 EUROPEAN UNITS OF ACCOUNT " . ARTICLE 2 MEMBER STATES SHALL ADOPT THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN SIX MONTHS OF ITS NOTIFICATION . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 AUGUST 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI